TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00021-CV



                                        In re Keith Judd


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Keith Judd, who indicates that he has been or will be certified to appear as

a candidate for President of the United States on the 2016 Texas Democratic Primary ballot, has

filed an “Emergency Petition for Writ of Mandamus” in which he challenges, on various federal

constitutional grounds, Texas statutes that would exclude him from the franchise (and thus the

opportunity to vote for himself) based on his prior felony conviction.1 We deny the petition.2




       1
         Judd’s right to appear on the ballot as a presidential candidate despite his felony
conviction was the subject of In re Judd, No. 03-15-00595-CV, 2015 Tex. App. LEXIS 10808,
at *3–7 (Tex. App.—Austin Oct. 21, 2015, orig. proceeding) (mem. op.) (citing LaRouche
v. Hannah, 822 S.W.2d 632, 632–34 (Tex. 1992) (per curiam)).
       2
           See, e.g., Richardson v. Ramirez, 418 U.S. 24, 53–56 (1974) (upholding constitutionality
of state laws disenfranchising felons); Shepherd v. Trevino, 575 F.2d 1110, 1112–13 (5th Cir. 1978)
(same); cf. LaRouche, 822 S.W.2d at 633 (emphasizing that “the United States Constitution
establishes the exclusive requirements for the office of the President, and that those requirements
make no reference to criminal convictions”).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: January 13, 2016




                                              2